                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

JEREMY JOSEPH STROHMEYER,               )                3:14-cv-00661-RCJ-WGC
                                        )
                   Plaintiff,           )                MINUTES OF THE COURT
                                        )
        vs.                             )                June 3, 2019
                                        )
K. BELANGER, et al.,                    )
                                        )
                   Defendants.          )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KATIE LYNN OGDEN REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Defendants’ Motion for Extension of Time to Respond to Plaintiff’s
Requests for the Production of Documents Submitted to Dwayne Deal (ECF No. 143).

        Good cause appearing, Defendants’ Motion for Extension of Time to Respond to Plaintiff’s
Requests for the Production of Documents Submitted to Dwayne Deal (ECF No. 143) is
GRANTED. Defendants shall have to and including July 30, 2019, in which to respond to
Plaintiff’s requests for the production of documents submitted to Dwayne Deal.

       IT IS SO ORDERED.
                                            DEBRA K. KEMPI, CLERK

                                            By:       /s/
                                                   Deputy Clerk
